Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on May 17, 2022 is acknowledged.  The traversal is on the ground(s) that Myerberg (US 2017/0297106) does not teach every element of the special feature because Myerberg modifies a surface, not an internal layer. Irrespective of the teachings of Myerberg, as noted below, each and every element of claim 1 is taught by the prior art, and so claim 1 cannot share a special technical feature with claims 10 or 14.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus or printed object, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 17, 2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving object model data describing at least part of an object to be generated in additive manufacturing; receiving pattern data, wherein the pattern data describes a pattern of variable opacity intended to be formed internally to the object; and determining object generation instructions for generating an intermediate layer of the object comprising the pattern of variable opacity. The claim accordingly recites receiving data and determining object generation instructions for generating an intermediate layer of the object comprising the pattern of variable opacity. This judicial exception is not integrated into a practical application because converting object model data and pattern data with variable opacity to object generation instructions as claimed includes all combinations of object model data and variable opacity pattern data to form object generation instructions. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the receiving and determining steps are done by a general purpose processor.
	Claim 2 does not differ on eligibility because it merely recites a check for compatibility that is still abstract.
	Claims 3-5 recite layers in the instructions, which still entails the abstract idea of object generation instructions for additive manufacturing and therefore does not differ on eligibility.
Claim 6 recites instructions for layers of different opacity, but does not recite anything about what would cause differences in opacity. The claim recites a similar abstract idea, instructions for variable opacity and does not add any subject matter that would constitute a particular application or significantly more than the abstract idea.
Claim 7 recites instructions to apply two fusing agents of different opacity, each to a different region. The claim recites the abstract idea of forming instructions and is not reduced to a practical application of actually following any of the instructions to print an object.
Claim 8 recites instructions to selectively apply a fusing agent to a region of higher opacity than regions without the fusing agent. The claim recites the abstract idea of forming instructions and is not reduced to a practical application of actually following any of the instructions to print an object.
Claim 9 recites printing an object using the instructions generated by following the limitations of claim 1. Printing based on the instructions amounts to little more than generically applying the abstract idea of combining object data and pattern data to form instructions for additive manufacturing.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites “[a] method comprising: receiving, by at least one processor, object model data, the object model data describing at least part of an object to be generated in additive manufacturing; receiving, by at least one processor, pattern data, wherein the pattern data describes a pattern of variable opacity intended to be formed internally to the object; and determining, by at least one processor, object generation instructions for generating an intermediate layer of the object comprising the pattern of variable opacity.” Claim is not limited as to what method of additive manufacturing the object model data is for or the method of generating an intermediate layer of variable opacity. The claim as written includes all existing methods of performing either and future methods yet to be discovered. Given this overbreadth, Applicant does not possess a method to perform these steps for all methods, now existing and to be discovered in the coming years. The breadth of the claim is preemptive.
Given the complexity and breadth of the range of the quantity of experimentation needed to perform these steps for every method of additive manufacturing, including those yet to be discovered, would be undue. See MPEP 2163(III):
III. DETERMINING WHETHER THE FULL SCOPE OF A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION IS ENABLED
To satisfy the enablement requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." See, e.g., In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Wands, 858 F.2d 731, 736-37, 8 USPQ2d 1400, 1402 (Fed. Cir. 1988). In In re Wands, the court set forth the following factors to consider when determining whether undue experimentation is needed: (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Wands, 858 F.2d at 737, 8 USPQ2d 1404. The undue experimentation determination is not a single factual determination; rather, it is a conclusion reached by weighing all the factual considerations. Id.
All questions of enablement under 35 U.S.C. 112(a) are evaluated against the claimed subject matter with the focus of the examination inquiry being whether everything within the scope of the claim is enabled. Accordingly, examiners should determine what each claim recites and what subject matter is encompassed by the claim when the claim is considered as a whole and not analyze the claim elements individually.

Claim 2 recites determining compatibility and generating instructions when compatible. This claim does not address the nature of the overbreadth for claim 1 and is similarly rejected.
Claim 3 recites generating a plurality of layers, which is common to a large swathe of additive manufacturing and will presumably feature in future methods. The pattern of variable opacity is not further limited. Claim 3 is also rejected.
Claim 4 recites generating layers below a pattern and generating layers above the pattern. These are common features to additive manufacturing methods and would be true of many future discovered methods. This claim does not limit how the pattern data would be processed for instructions beyond forming it in a layer. Claim 4 is also rejected.
Claim 5 is similar to claim 4, but the pattern layer comprises a predetermined plurality of layers and does not address the overbreadth. Claim 5 is also rejected.
Claim 6 recites generation instructions for layers with higher opacity than a region of the pattern of variable opacity. The claim is not limited as to how this opacity difference is achieved and still includes seemingly all layer based additive manufacturing methods, present and future. Claim 6 is also rejected.
Claims 7 and 8 are not rejected because, by reciting the application of fusing agents, the method of generating the pattern layer is specified. While the future will bring variations, a definite scope is recited that will be achievable by experimentation that is not undue.
Claim 9 recites printing the object based on the object generation instructions and therefore is not limited as to additive manufacturing method or variable opacity pattern generation method. Claim 9 is rejected for the same reasons as claim 1.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a pattern of “variable opacity.” It is not clear what wavelength of range of wavelengths are covered. Two materials could be transparent to visible light but might have a very different level of opacity for UV light. [0011] of Applicant’s disclosure refers to carbon black, which is opaque for visible light, but also discusses UV absorbing material. What part of the wide spectrum of electromagnetic spectrum is covered by claim 1? Claims 2-8 rejected as depending from claim 1, including claims 2 and 6 that also recite variable opacity.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan (US 2015/0258770).
Regarding claim 1, Chan discloses a method comprising: receiving, by at least one processor, object model data, the object model data describing at least part of an object to be generated in additive manufacturing; receiving (data for interior region and color region comprises object model data, [0010]), by at least one processor, pattern data, wherein the pattern data describes a pattern of variable opacity intended to be formed internally to the object (surface colorization of the article [0031-33]; surface colorization is achieved by variable opacity in interior layers, [0110], Fig. 5); and determining, by at least one processor, object generation instructions for generating an intermediate layer of the object comprising the pattern of variable opacity (color choices for voxels in multiple layers to effect a surface color, [0040]; transforming surface colorization data into voxel data [0031-34]).
Regarding claim 2, Chan discloses determining, by at least one processor, whether formation of the pattern of variable opacity is compatible with generation of the object (so long as it is not inconsistent with the objectives, [0032]; and deriving the object generation instructions for generating an intermediate layer when formation of the pattern of variable opacity is compatible with object generation (transforming surface colorization data described herein into voxel data when not inconsistent with the objectives, [0038]).
Regarding claim 3, Chan discloses determining, by at least one processor, object generation instructions for generating a plurality of layers (preparing instructions to achieve the surface colorization comprising printing instructions for colors and transparency for multiple layers, [0032] [0110], Fig. 5), the layers comprising a first layer to be formed before the intermediate layer and a second layer to be formed after the intermediate layer (preparing instructions to achieve the surface colorization comprising printing instructions for colors and transparency for multiple layers; with at least three layers, a first layer, an intermediate layer, and a second layer are part of the instructions, [0032] [0110], Fig. 5).
Regarding claim 4, Chan discloses determining object generation instructions for generating a first plurality of layers based on the object model data alone (data for interior region and color region constitutes object model data and includes a first plurality of layers, [0010]); determining object generation instructions for generating at least one patterned layer based on the object model data and the pattern data (preparing instructions to achieve the surface colorization consistent with the object data and comprising printing instructions for colors and transparency for multiple layers, [0032] [0110], Fig. 5); and determining object generation instructions for generating a second plurality of layers based on the object model data alone(data for interior region and color region constitutes object model data and includes a first plurality of layers, [0010]), wherein the at least one patterned layer is to be formed between the first plurality of layers and the second plurality of layers (preparing instructions to achieve the surface colorization consistent with the object data and comprising printing instructions for colors and transparency for multiple layers with layers both above an interior patterned layer and layers below the same interior patterned layer, [0010] [0032] [0110], Fig. 5).
Regarding claim 5, Chan discloses wherein the first plurality of layers comprises a first predetermined number of layers and the second plurality of layers comprises a second predetermined number of layers and determining object generation instructions for generating at least one patterned layer based on the object model data and the pattern data comprises determining object generation instructions for generating all other object layers (preparing instructions to achieve the surface colorization consistent with the object data and comprising printing instructions for colors and transparency for multiple layers with layers both above an interior patterned layer and layers below the same interior patterned layer, [0010] [0032] [0110], Fig. 5).
Regarding claim 6, Chan discloses wherein the object generation instructions to generate the first plurality of layers and the second plurality of layers comprise instructions to generate the layers to have a higher opacity than a lower opacity region of the pattern of variable opacity (transparency of a region in the pattern layer is greater than layers above and below, [0110] with opaque white layers below, and at least some opacity in layers 3 and 4 above the clear layers 1 and 2 in the light cyan column, Fig. 5).
Regarding claim 7, Chan discloses wherein determining object generation instructions to print the intermediate layer comprises determining object generation instructions to apply a first fusing agent to generate a region of higher opacity and a second fusing agent to generate a region of lower opacity (higher and lower opacity achieved for voxels of greater or lesser transparency with different pigments and amounts, with black in some voxels and a more transparent magenta in other voxels, [0065] [0067] [0110], Fig. 5; for purposes of examination a fusing agent is any component that absorbs at least some radiation, which is true of pigments).
Regarding claim 8, Chan discloses wherein determining object generation instructions to generate the intermediate layer comprises determining object generation instructions to apply a fusing agent to generate a region of higher opacity and instructions not to apply a fusing agent to generate a region of lower opacity (higher opacity achieved for voxels with pigments, and less opacity for clear voxels without a pigment, [0110], Fig. 5; for purposes of examination a fusing agent is any component that absorbs at least some radiation, which is true of pigments).
Regarding claim 9, Chan discloses printing an object using the determined object generation instructions (voxels are printed as instructed, [0033] [0038]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Millefiori Glass Paperweights (https://www.youtube.com/watch?v=dQw_yUsTVS0).
Regarding claim 1, Millefiori teaches a method comprising: receiving, by at least one processor, object model data, the object model data describing at least part of an object to be generated in additive manufacturing; receiving, by at least one processor, pattern data, wherein the pattern data describes a pattern of variable opacity intended to be formed internally to the object; and determining, by at least one processor, object generation instructions for generating an intermediate layer of the object comprising the pattern of variable opacity (a person could receive the information and come up with a plan, acting as the processor, with the materials for an intermediate layer laid out and designed, and planning to encase it in molten glass. The colored glass material of the intermediate layer objects with their designs have variable opacity. The resulting object would have glass surrounding the intermediate layer, and thereby contain a plurality of layers of glass above and below (and surrounding the intermediate layer)).

    PNG
    media_image1.png
    427
    908
    media_image1.png
    Greyscale

Planning the intermediate layer.

    PNG
    media_image2.png
    831
    905
    media_image2.png
    Greyscale

Encasing it in glass.
Regarding claim 2, Millefiori teaches determining, by at least one processor, whether formation of the pattern of variable opacity is compatible with generation of the object; and deriving the object generation instructions for generating an intermediate layer when formation of the pattern of variable opacity is compatible with object generation (the glass maker makes this decision and only makes possible designs).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chan (US 9,975,323) teaches subject matter similar to Chan (US 2015/0258770), cited above.
Ohi (US 2020/0316849) teaches printing objects with voxels that transition from one color to another in a series of layers near the surface, see Fig. 9 with voxels of various colors that would constitute variable opacity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744  

/NIKI BAKHTIARI/             Primary Examiner, Art Unit 1726